       CASE 0:20-cv-01302-WMW-DTS Doc. 111 Filed 04/22/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Jared Goyette, Craig Lassig, Michael                      Court File No.:
 Shum, Katie Nelson, Tannen Maury,                  0:20-cv-01302 (WMW/DTS)
 Stephen        Maturen,    and      The
 Communications Workers of America, on
 behalf of themselves and other similarly
 situated individuals,

               Plaintiffs,
        v.                                     [PROPOSED] ORDER DISMISSING
                                               CLAIMS BY PLAINTIFF MICHAEL
 City of Minneapolis; Minneapolis Chief of       SHUM WITHOUT PREJUDICE
 Police Medaria Arradondo in his
 individual    and      official   capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; Minnesota Department of Public
 Safety Commissioner John Harrington, in
 his individual and official capacity,
 Minnesota State Patrol Colonel Matthew
 Langer, in his individual and official
 capacity; and John Does 1-10, in their
 individual and official capacities,

               Defendants.



      This case is before the Court on the Stipulation and Notice of Dismissal of Claims

by Michael Shum Against the City Defendants (ECF No. __) and the Stipulation and Notice

of Dismissal of Claims by Michael Shum Against Defendants Kroll, Harrington, Langer,

and Does 1-10 (ECF No. __).

      IT IS ORDERED THAT:
         CASE 0:20-cv-01302-WMW-DTS Doc. 111 Filed 04/22/21 Page 2 of 2




         1.   Pursuant to the Stipulation and Notice of Dismissal of Claims by Michael

Shum Against the City Defendants (ECF No. __) and Federal Rule of Civil Procedure

41(a)(1)(A)(ii), Plaintiff Michael Shum’s claims asserted against the City of Minneapolis

and Minneapolis Chief of Police Medaria Arradondo, in his individual and official

capacity, are dismissed without prejudice.

         2.   Pursuant to the Notice of Dismissal of Claims by Michael Shum Against

Defendants Kroll, Harrington, Langer, and Does 1-10 (ECF No. __) and Federal Rule of

Civil Procedure 41(a)(1)(A)(i), Plaintiff Michael Shum’s claims against Minneapolis

Police Lieutenant Robert Kroll, in his individual and official capacity; Minnesota

Department of Public Safety Commissioner John Harrington, in his individual and official

capacity, Minnesota State Patrol Colonel Matthew Langer, in his individual and official

capacity; and John Does 1-10, in their individual and official capacities, are dismissed

without prejudice.

Dated:                                           ______________________
                                                 Wilhelmina M. Wright
                                                 United States District Judge




                                             2
